DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the Applicant’s response filed on Jan. 10, 2022 in which claim 1 has been amended. Claims 2 and 38-44 were previously cancelled. Thus, claims 1, 3-37 and 45-49 are pending in the application.  
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 1, 3-37 and 45-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., a) electronically linking the deposit box operating mechanism to respond to a prestaged transaction, wherein said prestaged transaction is stored in a database, and wherein the deposit box response is to open the deposit box regulatable access opening; b) prestaging a a user device to a remotely situated data receiving and processing component, which is remote in relation to the user device and the deposit box, information about the deposit transaction, the information about the deposit transaction including an indication of the physical banking deposit to be made and the account to which the deposit is to be credited, wherein the deposit box operating mechanism includes circuitry and a communications linkage to exchange information with the prestaging host; wherein the prestaging host mediates credentials and provides authorization to the deposit box mechanism to actuate the locking and unlocking of the access opening, wherein the credential is provided to a user via the user device only when a user has prestaged a transaction whose completion requires activity through the operation of the deposit box; wherein the remotely situated data receiving and processing component comprises the prestaging host c) providing an electronic communication containing a user credential to a user who has prestaged the deposit transaction in step b); d) presenting the user credential to effect a communication from the prestaging host with the deposit box operating mechanism to operate the deposit box access opening by presenting the user credential to a deposit box transactional computing component, the transactional computing component having the capability to receive at least one input, and being configured to communicate with the prestaging host to verify the at least one input; e) wherein deposit box operating mechanism includes an electronically operated mechanical lock that secures the access opening and is releasable to provide access to the access opening when the transactional computing component receives the user credential, wherein said at least one input comprises the user credential;  f) releasing the lock to provide access to the access opening of the deposit box when a signal is received from the transactional computing component that has verified the user credential with the prestaging host; wherein the transactional computing component receives the input comprising the presented user credential and provides the input to said remotely situated data receiving and processing component, wherein said remotely situated data receiving and processing component verifies the user credential presented at the transactional computing component, and wherein upon verification of the user credential communicates a signal to the deposit box operating mechanism to release the lock; g) depositing the deposit into the access opening of the deposit box, the deposit corresponding to the information about the deposit transaction for the deposit to be made;  h) actuating the operating mechanism lock to close the access opening; i) communicating the prestaged transaction including the information about the deposit transaction from the prestaging host to the facility,  j) assigning a provisional credit to the user account; and k) wherein said deposit box circuitry is configured to confirm the receipt of a deposit of the physical banking deposit and communicate the receipt of the host computer; 1) wherein assigning the provisional credit to the banking customer's account via said host computer is triggered when the deposit box receives the deposit and confirms receipt to the host computer; and m) wherein said deposit box operating mechanism including the deposit box circuitry and said deposit box transactional computing component do not access the account of said user or exchange a communication that contains access to the account of the user. These limitations, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity (commercial or legal interactions). Conducting or engaging in a financial transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. In addition, depositing deposits into a lock-box is also a fundamental economic practice. The claims recite a method for operating a deposit box at a retail banking location to receive funds from a prestaged transaction. The claim also recites the deposit box operating mechanism, a database, circuitry, the prestaging host, an electronically operated mechanical lock, a user device, a transactional computing component, a data receiving and processing component and a host computer which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, the deposit box operating mechanism, a database, circuitry, the prestaging host, an electronically operated mechanical lock, a user device, a transactional computing component, a Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the deposit box operating mechanism, a database, circuitry, the prestaging host, an electronically operated mechanical lock, a user device, a transactional computing component, a data receiving and processing component and a host computer in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the deposit box operating mechanism, a database, circuitry, the prestaging host, an electronically operated mechanical lock, a user device, a transactional computing component, a data receiving and processing component and a host computer to be generic computer elements (see Fig. 2, [0013-0015], [0018], [0023], [0054]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the deposit box operating mechanism, a database, circuitry, the  Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the deposit box operating mechanism, a database, circuitry, the prestaging host, an electronically operated mechanical lock, a user device, a transactional computing component, a data receiving and processing component and a host computer are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere (Step 2B: NO).
Dependent claims 3-37 and 45-49 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claim 3, the steps, “wherein said transactional computing component communicates with said remotely situated host computing component via a connection with a local wireless network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 4, 5 and 6 respectively, the steps, “wherein said local wireless network is established via an electronic computer peripheral wireless communications device”, “wherein said local wireless network includes at least one wireless cellular communication pathway” and “wherein said local wireless network includes both cellular network communication communications and Wi-Fi communications capabilities”, under the broadest reasonable interpretation, are 
In claims 7-9 respectively, the steps, “wherein the at least one input element receives an input made via said a tablet directly by a user or by a scan of or a communication with a user device”, “wherein the at least one input element comprises a detection sensor of the deposit box that is responsive to deposit box usage” and “wherein the at least one input element receives an input made (i) via said tablet directly by a user or by a scan of or a communication with a user device; or (ii) via a detection sensor of the deposit box that is responsive to deposit box usage” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 10, the steps, “wherein said remotely situated data receiving component comprises a hosting computing component”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “including executing software on the host computing component to provide transaction information for a deposit box transaction”, under the broadest reasonable interpretation, are further refinements of methods of 
In claim 12, the steps, “wherein said transaction information comprises information about a transaction that includes making a deposit at the deposit box as part of the transaction, wherein at least some of said transaction information is communicated to said host computing component prior to making the deposit at the deposit box”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “wherein said at least some of said transaction information that is communicated to said host computing component prior to making the deposit is communicated from a location remote from said deposit box”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “including making available to a user a software application, and wherein a user uses the software application on a user computing device, and wherein said at least some of said transaction information that is communicated to said host computing component prior to making the deposit is communicated from the user computing device”, under the broadest reasonable 
In claim 15, the steps, “wherein executing said software comprises processing inputs from the transactional computing component received through said local network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 16, the steps, “including processing said inputs received from said transactional computing component through the network to identify a deposit box transaction, and operating the deposit box access opening by actuating the lock to open the access opening to open”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 17, the steps, “wherein operating the lock to open the deposit box access opening comprises communicating a signal to the deposit box operating mechanism”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.

In claim 19, the steps, “wherein when the transaction is not verified, terminating the transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 20, the steps, “comprising making available a receiving computing component to receive transaction information of deposit box transactions, and receiving with said receiving computing component from said host computing component deposit box transaction information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 21, the steps, “wherein said receiving computing component receives deposit box transaction information from said host computing component at periodic time intervals”, under the broadest reasonable interpretation, are further 
In claim 22, the steps, “wherein said receiving computing component receives deposit box transaction information that includes information for a plurality of customer transactions that have taken place during a predetermined time interval”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 23, the steps, “including providing a customer account for a customer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 24, the steps, “including associating the customer with at least one customer user device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 25, the steps, “wherein at least one customer user device comprises a mobile device, and wherein said input received by the transactional computing component via the at least one input element comprises verification information obtained from the at least one customer user device”, under the broadest reasonable 
In claim 26, the steps, “including executing software on the host computing component to provide transaction information for the deposit box transaction; wherein executing the software comprises processing inputs from the transactional computing component received through said local network; wherein said verification information comprises scannable indicia; wherein said scannable indicia is generated on the customer user device; and wherein verification comprises receiving with said input element the scannable indicia, transmitting the scannable indicia to said host computing component, processing the scannable indicia by executing the software on the host computing component to determine whether the scannable indicia matches a customer or customer transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 27, the steps, “including when the scannable indicia matches a customer or customer transaction that includes a deposit at the deposit box, executing software on the host computing component to communicate a signal through the local network to the deposit box operating mechanism to open the 
In claim 28, the steps, “wherein said operating mechanism includes a solenoid that controls the access opening”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 29, the steps, “wherein the deposit box comprises a container having an interior space therein, wherein the access opening is configured to communicate with the container interior space, and wherein the access opening is covered by a blocking member”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 30, the steps, “wherein said access opening includes a blocking member, and wherein said blocking member is controlled by the solenoid that is actuated (i) to release the blocking member to provide access to the deposit box access opening, and (ii) to return the blocking member to its blocking position”, under the broadest reasonable interpretation, are further refinements of methods of 
In claim 31, the steps, “wherein the blocking member is returned to its blocking position after at least one of the following events: (i) the transfer of a physical item into the deposit box, (ii) the passage of pre-determined time interval, and (iii) removal of the customer or the customer device from the transacting area”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 32, the steps, “including transferring a physical item into the deposit box”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 33, the steps, “wherein the transactional computing component includes a sensor configured to recognize a customer device, and wherein the method includes detecting a customer device with the sensor”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.

In claim 35, the steps, “including actuating the deposit box lock to open the access opening to receive a deposit, wherein the lock comprises a solenoid”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 36, the steps, “wherein the deposit box is actuatable between at least two conditions, including a first condition wherein the deposit box does not accept a deposit therein, and a second condition wherein the deposit box accepts a deposit therein”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 37, the steps, “wherein the identification of the deposit amount includes an identification of the constituency of the funds comprising the banking deposit”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.

In claim 46, the steps, “wherein the information about the deposit transaction provided in the prestaging step includes an indication of the user account and the deposit amount, and wherein after the deposit is made, posting the deposit transaction to a user's account, and providing a provisional credit in the amount of the deposit or other provisional amount determined from the deposit amount”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 47, the steps, “wherein a plurality of after-hours deposits made at a plurality of retail bank deposit box locations are posted to a user's account, and wherein a user may access account status to identify the aggregate deposits and the amount of provisional credits made available”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity 
In claim 48, the steps, “wherein the user credential comprises a verification code provided to a user who has prestaged the deposit transaction in step b); wherein the transactional computing component comprises a scanner; and wherein the at least one input capability of said transactional computing component imaging a scan; and wherein said operating mechanism releases the lock to provide access to the access opening when the verification code is recognized”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 49, the steps, “including deactivating the user credential after releasing the lock to provide access to the access opening or after a deposit is received in the access opening”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
      In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an 
				Allowable Subject Matter
3.       Claims 1, 3-37 and 45-49 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 
          The following is a statement of reasons for the indication of allowable subject matter over prior art:
          The closest prior art of record, (Langos, U.S. Patent Application Publication Number 2006/0076397 A1 in view of Degraeve, U.S. Patent Application Publication Number 2017/0262929 A1 in view of Fernandes, US Patent Number 
Response to Arguments
4.       Applicant's arguments filed dated 01/10/2022 have been fully considered but they are not persuasive due to the following reasons: 
5.	Applicant argues that (on pages 12-16), “Patents were upheld by the Court of Appeals for the Federal Circuit in Core Wireless, which, like here, involved claimed subject matter is drawn to improved user interfaces.”
Core Wireless. In Core Wireless, the claims are directed to an improved user interface for computing devices. Claim 1 of the Core Wireless patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while the one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. Hence, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In other words, the application of Core Wireless resulted in an improvement in user interface technology for electronic devices. Hence the claims in Core Wireless are patent eligible under § 101. On the other hand, as discussed above and in the rejection, the Applicant’s claims are not directed to any improvements to another technology, technical field, or improvements to the functioning of the computer itself. In the instant application, the claims recite a method for operating a deposit box at a retail banking location to receive funds from a prestaged transaction. The specification describes the additional elements of the deposit box operating mechanism, a database, circuitry, the prestaging host, an electronically operated mechanical lock, a user device, a transactional computing component, a data receiving and processing component and a host computer to be generic computer elements (see Fig. 2, [0013-0015], [0018], [0023], [0054]).  Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The computer system is merely a platform on which the abstract idea is implemented. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself.  The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, Core Wireless is not applicable. 
For these reasons and those stated in the rejections above, rejections of claims under 35 USC § 101 are maintained by the Examiner.
6.	The Applicant’s arguments about rejections under 35 USC 103 have been considered but are moot in view of the indication of allowable subject matter (over prior art). 
				Prior Art made of Record
7.     The following prior art made of record and not relied upon is considered pertinent: 

Conclusion
8.     	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                                                                                                                                                         
March 29, 2022 


March 29, 2022